DETAILED ACTION
This action is in response to Applicant’s response filed March 25, 2022 and telephonic authorization given on April 12, 2022 so as to allow the claimed subject matter. Accordingly, the previous claim rejections have been withdrawn.
Claims 1-3, 6-14, 17-19 and 21 are pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Furqan Nanji (Reg. No. 64,405) on April 12, 2022.
The application has been amended as follows: 
Please replace the original claims 1, 12 and 18 as follows:
1.      (Currently Amended) A system comprising a hardware processor and a memory, wherein the system comprises:
                        a field searchable data store comprising a plurality of event records, each event record comprising a time-stamped portion of raw machine data;
                        a processing device coupled to access the field searchable data store, the processing device being configured to:
                                    receive an incoming query; 
                        responsive to the incoming  query, accessing an inverted index, wherein each entry in the inverted index comprises at least one field name, a corresponding at least one field value and a reference value associated with each field name and field value pair that identifies a location in the field searchable data store where an associated event record is stored, wherein the inverted index comprises summarization information indexed from the plurality of event records stored in the field searchable data store, and wherein the inverted index is employed separately from the field searchable data store 
			using a pipelined process to generate results of the incoming query, the 	pipelined process comprising:
                                    	 in a first pipe stage of the pipelined process, using the inverted 			index to identify a subset of the plurality of event records, wherein the	
subset comprises one or more event records with corresponding reference values 		in the inverted index that satisfy a portion of the incoming query; and
responsive to commands in a subsequent pipe stage of the pipelined process, accessing the subset of the plurality of event records using the corresponding reference values, and performing a search of raw machine data associated with the subset of the plurality of event records, wherein the search of the raw machine data is a field search configured to obtain field results, wherein the field search is performed based on field information specified in the incoming query, and wherein the field search comprises searching for searchable field name and field value pairings in the raw machine data associated with the subset of the plurality of event records.

12.	(Currently Amended) A method for searching data performed on a hardware processor, the method comprising:
	maintaining in a field searchable data store a plurality of event records, each event record comprising a time-stamped portion of raw machine data;
	receiving an incoming query; and
	generating results for the incoming query using a pipelined process, the pipelined process comprising:
responsive to the incoming  query accessing an inverted index, wherein each entry in the inverted index comprises at least one field name, a corresponding at 	least one field value and a reference value associated with each field name and field value pair that identifies a location in the field searchable data store where an associated event record is stored, wherein the inverted index comprises summarization information indexed from the plurality of event records stored in the field searchable data store, and wherein the inverted index is employed separately from the field searchable data store 
in a first pipe stage of the pipelined process, using the inverted index to identify a subset of the plurality of event records, wherein the subset comprises one or more event records with corresponding reference values in the inverted index satisfying a portion of the incoming query; and
responsive to commands in a subsequent pipe stage of the pipelined process, accessing the subset of the plurality of event records using the corresponding reference values, and performing a search of raw machine data associated with the subset of the plurality of event records, wherein the search of the raw machine data is a field search configured to obtain field results, wherein the field search is performed based on field information specified in the incoming query, and wherein the field search comprises searching for searchable field name and field value pairings in the raw machine data associated with the subset of the plurality of event records.

18. 	(Currently Amended) A processor readable non-transitive storage media that includes instructions wherein execution of the instructions by a processor device enables actions, wherein the actions comprise:
	maintaining in a field searchable data store comprising a plurality of event records, each event record comprising a time-stamped portion of raw machine data;
	receiving an incoming query;  
	generating results for the incoming query using a pipelined process, the pipelined process comprising:
responsive to the incoming  query accessing an inverted index, wherein each entry in the inverted index comprises at least one field name, a corresponding at 	least one field value and a reference value associated with each field name and field value pair that identifies a location in the field searchable data store where an associated event record is stored, wherein the inverted index comprises summarization information indexed from the plurality of event records stored in the field searchable data store, and wherein the inverted index is employed separately from the field searchable data store 
in a first pipe stage of the pipelined process, using the inverted index to identify a subset of the plurality of event records, wherein the subset comprises one or more event records with corresponding reference values in the inverted index satisfying a portion of the incoming query; and
responsive to commands in a subsequent pipe stage of the pipelined process, accessing the subset of the plurality of event records using the corresponding reference values, and performing a search of raw machine data associated with the subset of the plurality of event records, wherein the search of the raw machine data is a field search configured to obtain field results, wherein the field search is performed based on field information specified in the incoming query, and wherein the field search comprises searching for searchable field name and field value pairings in the raw machine data associated with the subset of the plurality of event records.
Allowable Subject Matter
Claims 1-3, 6-14, 17-19 and 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record. The closest prior art of record Botros et al. (U.S. 2011/0191373 A1) teach queries and custom reports can be generated by projecting event data into one or more attributes or attribute/value pairs, determination performed using index, satisfy user queries that pertain to more than one related attribute, the tag reporter can access entries in the co-occurrence matrix corresponding to related pairs of attributes. Query used, to identify failed login attempts numbering above a certain threshold by a certain mail user such as "Matt." queries receive via user interface, obtain formation on a mail server. Parsing/mapping performed to locate log file associated with event, compare regular event occurrence in a pre-determined intervals, extracting different attribute/value sets for each message ([0025], [0037], [0041]).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “inverted index is employed separately from the field searchable data store to generate a response to the incoming query, and wherein each entry in the inverted index keeps track of instances of a particular field and corresponding value associated with an event record of the plurality of event records; In a first pipe stage of the pipelined process, using the inverted index to identify a subset of the plurality of event records, and performing a search of raw machine data associated with the subset of the plurality of event records, wherein the search of the raw machine data is a field search configured to obtain field results, wherein the field search is performed based on field information specified in the incoming query, and wherein the field search comprises searching for searchable field name and field value pairings in the raw machine data associated with the subset of the plurality of event records” and similarly independent claims 12 and 18.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (U.S. 2015/0339312 A1) teaches Search Processing Language (SPL), which is used in conjunction with the SPLUNK.RTM. ENTERPRISE system. SPL is a pipelined search language in which a set of inputs is operated on by a first command in a command line, and then a subsequent command following the pipe symbol "I" operates on the results produced by the first command, and so on for additional commands. Search query 402 can also be expressed in other query languages, such as the Structured Query Language ("SQL") or any suitable query language (Fig. 4, [0053]). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154  
4/22/22